                                                                                FILED
                                                                                  lAM H-?n?Q
 I/naTi^d states                        states district court
         liii o SMI I. M                                                        SUSAN Y.SOONQ
   2020 JAM  -8 A^l 1! • !j^oRTHERN DISTRICT OF CALIFORNIA                      ™  ^ofsT^cSoRN^
                                                                                      OAKLAND




USA,                                                Case No.4:19-mi-72087-MAG-l (DMR)

                Plaintiff,
                                                      Charging District's Case No.
          V.
                                                      2:I9-cr-21I
DANIEL LEE RIPPY,

                 Defendant.


                             COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the Southern District of Ohio, Columbus .
The defendant may need an interpreter for this language: No Interpreter needed.
       The defendant:          ()will retain an attorney.

                               (X)is requesting court-appointed counsel.
         The defendant remains in custody after the initial appearance.



         IT IS ORDERED: The United States Marshal must transport the defendant, together with
a copy ofthis order, to the charging district and deliver the defendant to the United States Marshal
for that district, or to another officer authorized to receive the defendant. The Marshal or officer
of the charging district should immediately notify the United States Attorney and the Clerk of the
Clerk for that district ofthe defendant's arrival so that further proceedings may be promptly
scheduled. The Clerk ofthis district must promptly transmit the papers and any bail to the
charging district.

Dated:


                                                  _      lA M. RYU
                                                 United States Magistrate Judge




Cc: Copy to parties via ECF; U.S. Marshal; Pretrial Services
